<.g ‘

Case 3:19-cV-00022-HTW-LRA Document 1-6 Filed 01/10/19 Page 1 of 29
Case: 25Cll:14-cv-OOO71-JAS Document#: 230 Filed: 09/18/2018 Page 10f 29

IN THE CIRCUIT COURT OF THE FIRST JUDICIAL DISTRICT
HINDS COUNTY, MISSISSIPPI

DR. DONALD RAGGIO PLAINTIFFS
DR. CHRIS RAGGIO

V- CIVIL ACTION NO. 14-71

MTGOX, Inc., a Delaware corporation;
CODE COLLECTIVE, LLC a New York Limited Liability Company;
JED McCALEB, an individual DEFENDANTS

AMENDED COMPLA]NT
TRIAL BY JURY DEMANDED

COME NOW the Plaintiffs, Dr. Donald Raggio and Dr. Chris Raggio, and file this
their claim for specific performance and damages regarding the purchase of bitcoins, and for
cause would show the following, to-wit:

PARTIES

l. Dr. Donald Raggio and Dr. Chris Raggio are adult resident citizens of Hinds
County, Mississippi, residing in the First Judicial District of Hinds County, Mississippi,
The Raggios wired funds and purchased bitcoins from Defendants beginning in 2010.

2. Defendant Jed McCaleb is an adult resident citizen of New York and on
information and belief, he may be served With process of this court at 286 Union #lA,
Brool<lyn, NY 11211. Jed McCaleb, at the relevant times herein was doing business in the
State of Mississippi and the United States.

3. Defendant Code Collective, LLC is a New York limited liability company
who may be served with process of this court through its registered agent, New York

Department of State and at its New York office located at 286 Union #lA, Brooldyn, NY

Page l of 29

EXHIBIT F

l‘$

Case 3:19-cV-OOO22-HTW-LRA Document 1-6 Filed 01/10/19 Page 2 of 29
Case: 25C|1:14-cv-00071-.JAS Document #: 230 Filed: 09/18/2018 Page 2 of 29

11211. Defendant Code Collective, LLC conducted business throughout Mississippi and the
United States.

4. Defendant MTGOX, Inc. is a Delaware corporation. It is believed that this
corporation was formed in 2013 and may be served with process of this court through its
agent for service of process, National Corporate Research, LTD located at 615 S. Dupont
Hwy, Dover, Delaware 19901. MTGOX, Inc.’s principal place of business is located at
Level lS-F, Cerulean Tower, 26-lSakuragaoka-cho, Shibuya-ku, Tokyo, Japan 150-8512.

JURISDICTION AND VENUE

5. This Court has personal jurisdiction and venue over Defendants in that they
conducted business in this district and the State of Mississippi and the unlawful conduct
alleged in the Complaint occurred in, was directed to and/ or emanated from this district.
Venue is proper in this district because a substantial part of the events or omissions giving
rise to the unlawful conduct alleged in this complaint occurred in, was directed to and/ or
emanated from this district.

FACTUAL ALLEGATIONS
The Raggios Purchase Bitcoins from MTGOX

6. In late 2010, Chris and Don Raggio (the “Raggios”) signed up for an account
on the MTGOX exchange The purpose of MTGOX was the exchange and deposit of
Bitcoin, a digital cryptocurrency. (“Bitcoin” with capitalization is commonly used to
describe the concept of Bitcoin or the entire network itself while “bitcoins” are commonly
used to describe the unit of account.) MTGOX was owned and operated by Defendants J ed
McCaleb and Code Collective, LLC at the time the Raggios created their MTGOX account.

Before creating a MTGOX account, Chris Raggio researched Defendant McCaleb,

Page 2 of 29

EXHIBIT F

lb

Case 3:19-cV-00022-HTW-LRA Document 1-6 Filed 01/10/19 Page 3 of 29
Case: 250|1:14-cv-00071-JAS Document#: 230 Filed: 09/18/2018 Page3of 29

including several phone conversations with McCaleb, and relied on McCaleb’s
representations in forming the belief that MTGOX was a competent and reliable bitcoin
exchange On information and belief, the MTGOX website made similar representations as
to the exchange’s being a secure, trustworthy place to buy and sell bitcoins. The Raggios
justifiably reposed their trust in Defendants to act as their fiduciary in holding their bitcoins
safely and providing a secure exchange environment The details of internet security were so
technical that clients such as the Raggios had to rely on Defendants’ representations

7. Around the time the Raggios signed up for a MTGOX account, there was no
other avenue to make large purchases of bitcoins. This was part of the reason the Raggios
chose MTGOX, along with Defendants’ representations that it was a safe and reputable
place to purchase bitcoins.

8. In order to deposit money into the exchange, the Raggios would wire transfer
United States dollars (“USD”) from their bank in Jackson, Mississippi directly to Jed
McCaleb’s personal account. Once McCaleb received the wire transfer, he would personally
credit the Raggios’ MTGOX account with a USD balance in the same amount that the
Raggios Wired. The Raggios Would use that USD to purchase bitcoins on the exchange.
Each transaction on MTGOX included a transaction fee that inured to the benefit of
MTGOX, McCaleb, and other Defendants.

9. After the Raggios purchased bitcoins, their MTGOX account would reflect
both their balance of bitcoins and their remaining USD balance. The Raggios relied on
Defendants’ express and implied representation that a MTGOX account was a reasonably
secure medium for holding bitcoins. By providing such MTGOX accounts to buyers,

MTGOX itself benefited, as these accounts were part of their protocol for profiting from

Page 3 of 29

EXHIBIT F

iv

Case 3:19-cV-00022-HTW-LRA Document 1-6 Filed 01/10/19 Page4of 29
Case: 250|1:14-cv-00071-.]AS Document#: 230 Filed: 09/18/2018 Page4of 29

transaction fees; further, while the bitcoins remained in MTGOX accounts, they were in the
possession and control of MTGOX and McCaleb, ostensibly for the benefit of buyers like
the Raggios. By providing such accounts to buyers, MTGOX represented that the bitcoins
would be safe and assumed a duty to take reasonable measures to keep them safe.

10. The Raggios would routinely remove their bitcoins from MTGOX. After
purchasing the bitcoins, they Would transfer them from MTGOX to their own personal
bitcoin addresses or “wallets.”. These addresses were completely independent of MTGOX.
Due to MTGOX policy, they were prohibited from withdrawing more than $1,000 worth of
USD or bitcoins per day (i.e. they could not transfer more than $1,000 worth of bitcoins out
of MTGOX in a given 24~hour period). While the purchased bitcoins remained with
MTGOX, they remained in the possession and control of MTGOX.

The Thqft of the Raggios’ Bitcoins

ll. On January 9, 2011, Chris Raggio noticed unauthorized bitcoin withdrawals
from their MTGOX account. On January 7, 3,134.8 bitcoins had been transferred out of
their account. On January 8, another 3,174.6 bitcoins had been transferred out of their
account, On January 9, another 3,096.93 bitcoins had been transferred out of their account
These three Withdrawals totaled 9,406.33 bitcoins. The amounts of the withdrawals were
such as to withdraw the maximum $1,000 worth of bitcoins allowed by MTGOX on each
day.

12. Contrary to explicit and implicit representations to the public and to the
Raggios, MTGOX Was operating with grossly unsophisticated security measures that fell far
below the contemporary state of the art for an exchange holding valuable commodities such

as bitcoins; these defective measures included, but were not limited to, using an unsalted

Page 4 of 29

EXHIBIT F

Case 3:19-cV-00022-HTW-LRA Document 1-6 Filed 01/10/19 Page 5 of 29
Case: 25C|1:14-cv-00071-JAS Document#: 230 Filed: 09/18/2018 Page50f 29

MDS protocol for security. This allowed a hack to compromise the Raggios’ MTGOX
account through no fault of the Raggios, in adddition to other inadequate security measures.
Defendants knew that their security measures were inadequate but did not take steps to
improve them or to warn clients such as the Raggios of the dangers

13. Immediately upon noticing the unauthorized bitcoin Withdrawals, Chris
Raggio notified McCaleb, and McCaleb initially advised him to seek out an individual in
the Bitcoin community called Theymos in order to potentially track the stolen bitcoins.
Chris Raggio also requested that McCaleb monitor the Bitcoin address where his bitcoins
had been transferred (the “Unauthorized Address”). McCaleb’s actions fell far below what a
reasonable exchange operator should have done in response to an apparent hack.
Futhennore, McCaleb did not provide the Raggios a list of the Intemet Protocol (“IP”)
addresses that had accessed their MTGOX account, which McCaleb provided to other
victims of backs on MTGOX.

14. The only immediate action McCaleb took was to freeze the Raggios’
MTGOX account. McCaleb said he was going to log any IP addresses that attempted to
login to the Raggios’ MTGOX account in the hope that the person responsible for the
unauthorized withdrawals would attempt to login to the Raggios’ account again. On
information and belief, the individual never attempted to login to the Raggios’ account after
the third unauthorized withdrawal

15. The stolen bitcoins were not the only bitcoins in the Raggios’ MTGOX
account. On January 17, 2011, McCaleb sent Chris Raggio the full amount of remaining

bitcoins in the Raggios’ MTGOX account to the Raggios’ personal address.

Page 5 of 29

EXHIBIT F

Case 3:19-cV-00022-HTW-LRA Document 1-6 Filed 01/10/19 Page 6 of 29
Case: 250|1:14-cv-00071-.JAS Document #: 230 Filed: 09/18/2018 Page 6 of 29

MTGOXIdentg‘fies the Thiqf,' but Does Nothing on the Raggios’Behalf

16. On February lO, 2011, one month after the unauthorized Withdrawals,
McCaleb emailed Chris Raggio stating that he thought he had found the person responsible
for the unauthorized withdrawals, that the user had enough bitcoins in his MTGOX
account to repay Chris Raggio, and that he had frozen the user’s MTGOX account
McCaleb also stated he wanted “to make sure I’m right before l do anything.”

l7. On information and belief, McCaleb identified the other MTGOX user (the
alleged thief) by linking transactions from the previously mentioned Unauthorized Address
to the user’s MTGOX account. The alleged thief went by the usemame “Baron” on
MTGOX and on the online Bitcoin message board forums. However, McCaleb did not
initially identify the alleged thief as Baron to Chris Raggio. Chris Raggio found out about
Baron on the online Bitcoin message board forums.

18. On or around February ll, 2011, McCaleb sold 88% of MTGOX to Mark
Karpeles, and McCaleb retained 12% of MTGOX for himself. Despite representing to
outside sources that McCaleb sold the entirety of MTGOX to Karpeles, McCaleb continued
to play an integral role in MTGOX operations long after the sale date.

19. On February 23, 2011, despite admitting no fault, Baron expressed to
McCaleb a willingness to return $3,000 USD simply to make the situation go away.

20. On February 26, 2011, McCaleb stated to Raggio in an email that “at the very
least, this guy is going to give your coins back.” McCaleb did not convey Baron’s offer to
pay $3,000. Further, McCaleb advised Raggio against recovering the bitcoins at this time,
citing McCaleb’s purported need to investigate hirther. Raggio relied on McCaleb’s

representation that his bitcoins would be returned. This representation was false. McCaleb

Page 6 of 29

EXHIBIT F

Case 3:19-cV-00022-HTW-LRA Document 1-6 Filed 01/10/19 Page 7 of 29
Case: 25Cl1:14-cv-00071-JAS Document#: 230 Filed: 09/18/2018 Page70f 29

had no intent to obtain cash or bitcoins from Baron and return them to the Raggios Due to
other hacks of MTGOX, the exchange was operating on a fractional reserve and would
have been unable to pay out all its accounts had there been a run on the exchange Making
false representations to clients like the Raggios, and omitting highly material facts such as
those set forth above, was part of Defendants’ scheme to continue profiting from MTGOX
without rectifying its defects, restoring the deficient bitcoin balance, or compensating
backed clients such as the Raggios

21. On March 5, 2011, Chris Raggio became aware of McCaleb’s sale of
MTGOX interest to Karpeles and asked if he should talk to McCaleb or Karpeles moving
forward With the recovery of the stolen bitcoins. On March 6, 2011, McCaleb told Chris
Raggio that Karpeles Would be handling it.

22. Chris Raggio and Mark Karpeles continued to communicate regarding the
recovery of the stolen bitcoins, with Karpeles leading Raggio to believe that the stolen
bitcoins would at some point be returned to the Raggios, This representation, upon which
the Raggios reasonably relied, was false, as neither Karpeles nor McCaleb had any intent to
return the bitcoins or otherwise make good on the Raggios’ behalf.

McCaleb and Karpeles Converted the Bitcoins to Their Own Use

23. In January 2012, Chris Raggio retained counsel in Japan to investigate the
matter and assist in recovery of the bitcoins. His Japanese counsel made a demand to
Karpeles for the stolen bitcoin.

24. In March 2012, Chris Raggio received a letter from Karpeles stating that he
would not be returning the stolen bitcoins and that McCaleb was the responsible party.

Karpeles claimed that he only purchased the assets of MTGOX and not the liabilities This

Page 7 of 29

EXHIBIT F

(-

Case 3:19-cV-00022-HTW-LRA Document 1-6 Filed 01/10/19 Page 8 of 29
Case: 25Cl1:14-cv-0007l-.JAS Document#: 230 Filed: 09/18/2018 Page80f 29

is the first time that either McCaleb or Karpeles ever gave any indication to the Raggios that
their bitcoins would not be returned.

25. On information and belief, the bitcoins in the Unauthorized Address were
ultimately transferred to other Bitcoin addresses controlled by MTGOX. Therefore, the
stolen bitcoins were eventually back in the control of either McCaleb or Karpeles

26. At all times leading up to the March 2012 letter from Karpeles, both McCaleb
and Karpeles reassured Raggio that he would get his stolen bitcoins back. There was never a
reason for Raggio to believe the stolen bitcoins would not be returned.

27. On information and belief, at all relevant times, MTGOX was not fully
solvent. Through mismanagement and hacks, the exchange had lost significant amounts of
bitcoins and USD and was operating without a full reserve of bitcoins and USD.
Furthermore, on information and belief, both McCaleb and Karpeles were aware of the
insolvency at all relevant times At no point did McCaleb or Karpeles ever notify the
MTGOX users of this insolvency. Therefore, while representing to Raggio that they were
working to return his bitcoins, McCaleb and Karpeles were, on information and belief,
keeping the recovered bitcoins from the Unauthorized Address in the possession of
MTGOX for their own use and benefit At all relevant times, Defendants held out MTGOX
to the public as a legitimate business, but in fact operated MTGOX without any regard for
corporate formalities frustrating the contractual expectations of Plaintiffs and other buyers,
for the purposes of their fraudulent and wrongful misconduct, and thus abused the corporate
form.

28. Around the time he first conveyed an interest in MTGOX to Karpeles,

McCaleb withdrew a large number of bitcoins into his personal account, some of which he

Page 8 of 29

EXHIBIT F

Case 3:19-cV-00022-HTW-LRA Document 1-6 Filed 01/10/19 Page 9 of 29
Case: 25C|1:14-cv-00071-JAS Document#: 230 Filed: 09/18/2018 Pagerf 29

dribbled back into MTGOX so that it could meet immediate obligations to clients He
retained a large number for himself, including bitcoins that were the rightful property of the
Raggios, to whom McCaleb owed a duty to make whole from their loss of the backed
bitcoins. After McCaleb later sold the rest of his interest in MTGOX, McCaleb went on to
found cryptocurrencies Ripple (XRP) and Stellar Lumens (XLM). He stated publicly that he
had also sold all of his personal bitcoins to found these other cryptocurrencies. On
information and belief, some of the bitcoins that were returned to MTGOX addresses,
including some or all of those stolen from the Raggios, Were commingled with McCaleb’s
personal bitcoins and used to fund Ripple and Stellar Lumens

29. After a falling out with the other founders of Ripple, McCaleb currently has a
settlement agreement Which entitles him to estimated nine billion (9,000,000,000) XRP (the
cryptocurrency for Ripple). As of the time of this filing, XRP is valued at $0.292. Therefore,
the estimated nine billion (9,000,000,000) XRP would have a current total value of
approximately $2,628,000,000. -

30. Since the time the Raggios’ bitcoins were stolen: Bitcoin has experienced
several of what are called “hard forks.” After a “hard fork,” there exists two separate and
distinct blockchains. These blockchains retain the exact same transaction history up to the
moment of the hard fork, but each blockchain moving forward is completely independent of
the other. As a result, much like a stock split, each address that existed prior to the hard fork
now exists on the two separate blockchains, and it retains the exact same amount of
cryptocurrency on each blockchain.

31. One prominent hard fork was the Bitcoin Cash (“BCH”) hard fork which

occurred on August l, 2017. For example, if an address contained 5 bitcoins on the Bitcoin

Page 9 of 29

EXHIBIT F

Case 3:19-cV-00022-HTW-LRA Document 1-6 Filed 01/10/19 Page 10 of 29
Case: 25Cl1:14-cv-00071-.]AS Document#: 230 Filed: 09/18/2018 Page 10 of 29

blockchain prior to August l, 2017, that address now contains 5 bitcoins on the Bitcoin
blockchain and 5 BCH on the Bitcoin Cash blockchain. As of the time of this filing, Bitcoin
Cash is valued at $505.03. Therefore, the 9406.33 BCH would have a current total value of
approximately $4,750,478.

32. The Bitcoin Cash hard fork is not the only hard fork to occur. Because the
Raggios’ bitcoins were stolen prior to any of the prominent hard forks, they were deprived
of the benefits due to them simply by owning bitcoins at the time of these hard forks.

Q_OM)_N_B
BREACI-I OF MISSISSIPPI UNIFORM COMMERCIAL CODE § 75-2-301

33. Plaintiff`s incorporate and adopt by reference each of the preceding paragraphs
as fully set forth here.

34. The Raggios paid Defendants in full for 9,406.33 bitcoins pursuant to a
contract between the parties

35. In accordance with the Mississippi Uniform Commercial Code, Defendants
were required “to transfer and deliver” the 9,406.33 bitcoins to the Raggios “in accordance
with the contract.” Miss. Code Ann. § 75-2-301.

36. Defendants failed “to transfer and deliver” the 9,406.33 bitcoins to the
Raggios, Despite repeated requests by the Raggios for delivery of the bitcoins and repeated
assurances by Defendants that the bitcoins would be provided, Defendants never delivered
the 9,406.33 bitcoins to the Raggios, Accordingly, Defendants have breached their

obligations under Miss. Code Ann. § 75-2-301.

Page 10 of 29

EXH[BIT F

Case 3:19-cV-00022-HTW-LRA Document 1-6 Filed 01/10/19 Page 11 of 29
Case: 25C|1:14-cv-00071-.JAS Document#: 230 Filed: 09/18/2018 Page 11 of 29

M'LW_O=
BREACH OF WARRANTY UNDER M]SSISSIPPI

UN[FORM COb/IMERCIAL CODE §§ 75-2-313, 314, AND/OR 315

37. Plaintiffs incorporate and adopt by reference each of the preceding paragraphs
as fully set forth here.

38. Defendants represented that bitcoins purchased by the Raggios would be
made available in a manner that allowed the Raggios to transfer the bitcoins to their
personal address This representation was made affirmatively, through communications
and contract documents; indirectly, through a description of Defendants’ business, which
involved selling bitcoins to persons who would then transfer the bitcoins out of the
MTGOX exchange; and through prior transactions whereby the Raggios purchased
bitcoins and transferred them to their personal addresses which served as a model for the
bitcoin transaction at issue. Based on this and other conduct and representations of
Defendants the contract between the Raggios and Defendants included an express warranty
that the 9,406.33 bitcoins purchased by the Raggios would be made available in a manner
that allowed the Raggios to transfer the bitcoins to the Raggios’ personal address See Miss.
Code Ann. § 75-2-313.

39. Defendants were aware that the Raggios were relying on Defendants to make
the 9,406.33 bitcoins purchased by the Raggios available in a manner that allowed the
Raggios to transfer the bitcoins to the Raggios’ personal address, as this was the parties’
standard practice and the very purpose of Defendants’ business Accordingly, the contract
between Defendants and the Raggios included an implied warranty that the 9,406.33

bitcoins would be fit for this purpose_i.e., that Defendants would make the bitcoins

Page ll of 29

EXHIBIT F

Case 3:19-cV-00022-HTW-LRA Document 1-6 Filed 01/10/19 Page 12 of 29
Case: 25C|1:14-cv-00071-JAS Document#: 230 Filed: 09/18/2018 Page 12 of 29

available in a manner that allowed the Raggios to transfer the bitcoins to the Raggios’
personal address See Miss. Code Ann. § 75-2-315.

40. As with all contracts for the sale of goods by a merchant, the contract between
the Raggios and Defendants included an implied warranty of merchantability. This
required, at minimum and without limitation, that the bitcoins be “fit for the ordinary
purposes for which such goods are used” and “adequately contained [or] packaged.” See
Miss. Code Ann. § 75-2-314(2)(c), (e).

41. Defendants failed to provide and/ or secure the 9,406.33 bitcoins in a manner
that permitted the Raggios to transfer the bitcoins to their personal address Accordingly,
Defendants breached the express and implied warranties set forth at Miss. Code Ann. §§ 75-
2-313, -314, and/or -315.

COUNT THREE:
BREACH OF MISSISSIPPI UNIFORM COMl\/IERCIAL CODE § 75-2-503

42. Plaintiffs incorporate and adopt by reference each of the preceding paragraphs
as fully set forth here.

43. Defendants were required to make the 9,406.33 bitcoins purchased by the
Raggios “available for the period reasonably necessary to enable the [Raggios] to take
possession.” See Miss. Code Ann. § 75-2-503(1)(a).

44. Defendants failed to safeguard and make available the 9,406.33 bitcoins for a
reasonable period of time to enable the Raggios to take possession and transfer the bitcoins
to their personal address Accordingly, Defendants breached their obligations under Miss.

Code Ann. § 75-2-503.

Page l2 of 29

EXHIBIT F

Case 3:19-cV-00022-HTW-LRA Document 1-6 Filed 01/10/19 Page 13 of 29
Case: 250|1:14-cv-00071-JAS Document#: 230 Filed: 09/18/2018 Page 13 of 29

COUNT FOUR:
DEFENDANTS ARE LIABLE FOR LOSS OF BITCO]NS

UNDER MISSISSIPPI UNIFORM C()MMERCIAL CODE § 75-2-509

45. Plaintiff`s incorporate and adopt by reference each of the preceding paragraphs
as fully set forth here.

46. Defendants bore all risk of loss of the 9,406.33 bitcoins until the Raggios
received possession of the bitcoins. See Miss. Code Ann. § 75-2-509(3).

47. Defendants never delivered possession of the 9,406.33 bitcoins to the Raggios
because the Defendants prohibited the Raggios from transferring the bitcoins to their
personal address Accordingly, Defendants bore all risk that the bitcoins would be stolen.

- COUNT FIVE:
BREACH OF DUTY AS SECURITIES INTERMEDIARY UNDER
MISSISSIPPI UN]FORM COMMERCIAL CODE 75-8-507

48. Plaintiffs incorporate and adopt by reference each of the preceding paragraphs
as fully set forth here.

49. Defendants operated as a “securities intermediary” because they maintained a
“securities account” on the MTGOX exchange for the benefit of the Raggios, See Miss.
Code Ann. §§ 75-8¢105, -501.

50. The Raggios had a “securities entitlement” to all bitcoins credited to their
account on the MTGOX exchange, and were authorized to issue “entitlement orders”
regarding the transfer of said bitcoins. See id.

51. Only the Raggios and their authorized representatives were permitted to issue

entitlement orders to Defendants See Miss. Code Ann. §§ 75-8-107.

Page 13 of 29

EXHIBIT F

Case 3:19-cV-00022-HTW-LRA Document 1-6 Filed 01/10/19 Page 14 of 29
Case: 25C|1:14-cv-00071-.JAS Document #: 230 Filed: 09/18/2018 Page 14 of 29

52. Defendants were required to comply with proper entitlement orders directing
a transfer of the bitcoins. See Miss. Code Ann. §§ 75-8-507(a). Defendants were not
permitted to transfer the bitcoins at the direction any other person.

53. Where a securities intermediary such as Defendants “transfers a financial
asset [i.e., bitcoins] pursuant to an ineffective entitlement order, the securities intermediary
shall reestablish a security entitlement in favor of the person entitled to it, and pay or credit
any payments or distributions that the person did not receive as a result of the wrongful
transfer. If the securities intermediary does not reestablish a security entitlement, the
securities intermediary is liable to the entitlement holder for damages.” Miss. Code Ann.
§§ 75-8-507(b).

54. Defendants transferred or permitted a transfer of 9,406.33 bitcoins out of the
Raggios’ MTGOX account pursuant to an ineffective entitlement order, Accordingly,
Defendants are legally obligated to replace the 9,406.33 bitcoins or pay to the Raggios an
amount not less than the current value of such bitcoins.

COUNT SIX:
BREACH OF CONTRACT

55. Plaintiff`s incorporate and adopt by reference each of the preceding paragraphs
as fully set forth here.

56. Defendants individually and in concert, have created multiple written and
implied contracts in dealing with the Raggios, The Raggios acted in good faith by paying
USD for 9,406.33 bitcoins, but Defendants have breached their contracts with Raggios to
deliver said bitcoins.

57. Plaintiffs entered into one or more agreements with Defendants Whereby

Defendants agreed, among other things to do each of the following with respect to any

Page 14 of 29

EXHIBIT F

Case 3:19-cV-00022-HTW-LRA Document 1-6 Filed 01/10/19 Page 15 of 29
Case: 25Cll:14-cv-00071-JAS Document#: 230 Filed:09/18/2018 Page 15 of 29

monies deposited by Plaintiffs with Defendant J ed McCaleb and MTGOX, in consideration
for Plaintiffs’ initial acquisition of the bitcoins from or via Defendants and for the goodwill
associated with same and with the services offered:

a. to accept monies from Plaintiffs in the form of bitcoins or USD, which

Plaintiffs may deposit from time to time;

b. to keep said monies in a safe and secure manner, consistent with fiduciary

obligations commonly imposed upon financial services providers;

c. to comply with instructions that Plaintiffs may provide from time to time

concerning the transfer, investment and disposition of said monies; and

d. to permit Plaintiffs to Withdraw their USD and bitcoins at any time,

Plaintiffs allege that the legal effect of these agreements was to create legally binding
obligations on the part of Defendants individually and in concert.

58. Plaintiffs have performed all conditions covenants and promises required of
them by said agreements and in accordance with the terms and conditions thereof.

59. Defendants individually and in concert, breached the agreements by, among
other things: refusing to comply With Plaintiffs’ intention of withdrawing the entirety of
their bitcoins; permitting the unauthorized withdrawal of their bitcoins; and by failing to
disburse the frozen bitcoins of Baron to replace those stolen. Thus Defendants caused
Plaintiffs to suffer damages including but not limited to the loss of their bitcoins.

60. Defendants’ breach was deliberate and in bad faith, such as to amount to a
tortious breach of contract in its own right, said tort being intentional, wanton, and willful,

and thus further making Defendants liable for punitive damages in an amount sufficient to

Page 15 of 29

EXHIBIT F

Case 3:19-cV-00022-HTW-LRA Document 1-6 Filed 01/10/19 Page 16 of 29
Case: 25C|1:14-cv-00071-.]AS Document #: 230 Filed: 09/18/2018 Page 16 of 29

punish Defendants and to deter others from defrauding the public in such a manner, and for
all reasonable attorney fees expenses and costs incurred by Plaintiffs in this civil action

COUNT SEVEN:
CONSPIRACY

61 . Plaintiffs incorporate and adopt by reference each of the preceding paragraphs
as fully set forth here.

62. Plaintiffs are informed and believe, and thereon allege, that each of the
Defendants knowingly and willfully conspired and agreed upon themselves to hinder, delay
and deprive the Raggios of their rights with respect to their 9,406.33 bitcoins.

63. Plaintiffs are further informed and believe, and thereon allege, that said
Defendants individually and in concert, did the acts and things alleged herein pursuant to,
and in furtherance of, the conspiracy and their own agreements with one another, and/ or
furthered the conspiracy cooperating with, lending aid to, encouraging, ratifying or adopting
those acts

64. Plaintiffs are informed and believe, and thereon allege, that there is not yet
any last overt act in furtherance of said conspiracy, in that Defendants and all of them
individually and in concert are continuing to hinder delay and deprive the Raggios of their
rights with respect to said bitcoins.

COUNT EIGHT:
ACCOUNT STATED

65. Plaintiffs incorporate and adopt by reference each of the preceding paragraphs
as fully set forth here.
66. Between 2011 and 2012, accounts were stated in writing between the

Plaintiffs on the one hand, and Defendants on the other hand. Although Defendants have

Page 16 of29

EXHIBlT F

Case 3:19-cV-00022-HTW-LRA Document 1-6 Filed 01/10/19 Page 17 of 29
Case: 25C|1:14-cv-00071-JAS Document#: 230 Filed: 09/18/2018 Page 17 of 29

acknowledged and verified the total number of bitcoins they have not delivered the
9,406.33 bitcoins purchased and paid for by Plaintiffs The remaining unreturned portions
of said accounts according to the records of Defendants and Plaintiffs total approximately
9,406.33 bitcoins as of the date of this complaint, which is now due and owing and which
Defendants should pay.

67. Defendants individually and in concert have failed and refused and continue
to fail and refuse to return the remainder of the bitcoins despite Plaintiffs’ demands that
they do so. Thus they owe the remaining 9,406.33 bitcoins and prejudgment and post
judgment interest thereon at the maximum legal rate.

COUNT N[NE:
NEGLIGENCE AND GRCSS NEGLIGENCE

68. Plaintiffs incorporate and adopt by reference each of the preceding paragraphs
as fully set forth here.

69. At all relevant times Defendants individually and in concert, had bitcoins
belonging to Plaintiffs in their possession, custody and/ or control, and therefore owed
Plaintiffs a duty of care with respect to safeguarding said bitcoins. Plaintiffs are informed
and believed, and thereon allege, that Defendants individually and in concert, served as
fiduciaries with respect to said bitcoins and that said role imposed certain fiduciary
obligations upon Defendants

70. Plaintiffs are informed and believe, and thereon allege, that Defendants
individually and in concert, breached their duties to Plaintiffs by negligently performing
their obligations including but not limited to failing to utilize all reasonable and practical
safeguards to protect the bitcoins of Plaintiffs and other customers This allowed a hackto
compromise the Raggios’ MTGOX account.

Page 17 of 29

EXHIBIT F

Case 3:19-cV-00022-HTW-LRA Document 1-6 Filed 01/10/19 Page 18 of 29
Case: 25Cl1:14-cv-00071-JAS Document #: 230 Filed: 09/18/2018 Page 18 of 29

71. Plaintiffs suffered certain general, special, incidental and consequential
damages as a direct and proximate result of said negligence, including, among other things:
the loss of bitcoins; the loss of use of said value of the bitcoins while the present action is
pending; changes in the value of said bitcoins due to the fluctuating exchange rate; the
necessity of retaining legal counsel to vindicate their rights; etc., all in amounts to be proven
at trial.

72. Further, Defendants’ negligence was so willful and Wanton as to amount to
gross negligence, thus entitling Plaintiffs to punitive damages in an amount sufficient to
punish Defendants and to deter others from defrauding the public in such a manner, and to
all reasonable attorney fees expenses and costs incurred by Plaintiffs in this civil action

COUNT TEN:
CONVERSION

73. Plaintiffs incorporate and adopt by reference each of the preceding paragraphs
as fully set forth here.

74. At all relevant times Plaintiffs were, and are, the lawful owners of certain
bitcoins deposited with Defendants individually and in concert, as alleged herein. Plaintiffs
were entitled to possession of the bitcoins once purchased.

75. Plaintiffs are informed and believe and thereon allege that: upon receiving
Plaintiff`s’ instructions to deliver the bitcoins Defendants individually and in concert,
converted and took unlawful possession of said bitcoins for their own use and benefit by
refusing to return all of the bitcoins paid for and belonging to Plaintiffs Plaintiffs are further
informed and believe and allege that Defendants intentionally and willfully refused to

deliver the bitcoins purchased by Plaintiffs

Page 18 of 29

EXHIBIT F

Case 3:19-cV-00022-HTW-LRA Document 1-6 Filed 01/10/19 Page 19 of 29
Case: 25C|1:14-cv-00071-JAS Document#: 230 Filed:09/18/2018 Page 19 of 29

76. Plaintiffs have suffered certain general, special, incidental and consequential
damages as a direct and proximate result of said negligence, including, among other things:
the loss of the bitcoins themselves the loss of use of said bitcoins while the present action is
pending; changes in the value of said bitcoins due to fluctuating exchange rates; etc., all in
amounts to be proven at trial. Due to the fluctuating nature of bitcoins Plaintiffs cannot be
made Whole by being repaid the value of the bitcoins at the time of their conversion.
Plaintiffs seek either return of comparable bitcoins or the present cash value of their bitcoins
including all value bestowed by hard forks subsequent to the conversion.

77. Plaintiffs are informed and believe, and thereon allege: that the
aforementioned actions and omissions by Defendants individually and in concert, were
intentional or so grossly wanton and willful that they show a conscious disregard for the
rights of Plaintiffs Defendants subjected Plaintiffs to a cruel and unusual hardship in
conscious disregard of their rights all so as to justify an award for exemplary and punitive
damages in an amount sufficient to punish Defendants and to deter others from defrauding
the public in such a manner, and for all reasonable attorney fees expenses and costs
incurred by Plaintiffs in this civil action.

COUNT ELEVEN:
GENERAL AND NOTICE PLEAD]NG OF ALL CAUSES AT LAW & E§ !UITY
AND CLAIM FOR A CONSTRUCTIVE TRUST ON CORPORATE ACCOUNTS

78. Plaintiffs incorporate and adopt by reference each of the preceding paragraphs
as fully set forth here.

79. Plaintiffs pray that this court Will hear their cause as the facts herein have
been plead with specificity and allow Plaintiffs recovery of their bitcoins and all damages

generally and specifically under all applicable theories of recovery whether at law or equity.

Page 19 of 29

EXHIBIT F

Case 3:19-cV-00022-HTW-LRA Document 1-6 Filed 01/10/19 Page 20 of 29
Case: 25(3|1:14-cv-00071-JAS Document #: 230 Filed: 09/18/2018 Page 20 of 29

80. On information and belief, Defendant McCaleb commingled the Raggios’
and MTGOX account holders’ fiat currency and bitcoins with his own personal bank
account and Bitcoin wallet, making it impossible to determine which amounts were
personal and which amount belonged to MTGOX account holders Defendant McCaleb
used the Raggios’ and account holders’ funds for operating expenses at MTGOX and for his
own personal benefit. Upon the sale of a majority interest to Mark Karpeles Defendant
McCaleb used the embezzled cash and bitcoins to fund his new ventures such as Open
Coin, Ripple, Stellar and Light Year. Plaintiffs request that this court freeze said corporate
accounts so that funds may not be distributed until such time as the Raggios have had an
opportunity to be heard and to lay proper claim to their bitcoins or materially similar
bitcoins which, as set forth above, Defendants obtained or hold by abuse of confidence,
commission of wrong, and unconscionable conduct, artifice, concealment, and questionable
means and generally against equity and good conscience, such that they hold said bitcoins
in a constructive trust for Plaintiffs

81. Further, on information and belief, Defendants used some or all of Plaintiffs’
bitcoins or of comparable bitcoins which in right and equity should have been given to
Plaintiffs in restoration or compensation for the bitcoins Defendants allowed or caused to be
unlawfully taken, to invest in and facilitate the creation or propagation of new or alternative
cryptocurrencies, from which Defendants have reaped large profits contrary to the rule of
equity that no one should profit from his own wrongdoing Those profits are held in a
constructive trust for Plaintiffs Defendants should be required to disgorge the appropriate

share of those unjustly and inequitably-acquired profits and pay them over to Plaintiffs

Page 20 of 29

EXHIBIT F

Case 3:19-cV-00022-HTW-LRA Document1-6 Filed 01/10/19 Page 21 of 29
Case:25C|1:14-cv-00071-JAS Document#: 230 Filed: 09/18/2018 Page 21 of 29

whose bitcoins were used against their consent and in violation of law and against equity
and good conscience to further the schemes of Defendants

COUNT TWELVE:
SPECIFIC PERFORMANCE

82. Plaintiffs incorporate and adopt by reference each of the preceding paragraphs
as fully set forth here.

83. Plaintiffs paid for 9,406.33 bitcoins With U.S. dollars Defendants have
represented that they will deliver said 9,406.33 bitcoins. Plaintiffs request a judgment of and
from Defendants individually and in concert, for 9,406.33 bitcoins with UTXOs that
predate the Bitcoin Cash (August l, 2017) and Bitcoin Gold (October 24, 2017) hard forks
No other remedy will make Plaintiffs whole.

COUNT TH]RTEEN:
UNJUST ENRICH`N.[ENT

84. Plaintiffs incorporate and adopt by reference each of the preceding paragraphs
as fully set forth here.

85. At all relevant times Plaintiffs were, and are, the lawful owners of certain
bitcoins deposited with Defendants As between Plaintiffs and Defendants Plaintiffs were
entitled to possession of the bitcoins once they provide instructions to Defendants to deliver
them, which Plaintiffs have done.

86. Plaintiffs are informed and believe and thereon allege that: upon receiving
Plaintiffs’ instructions to deliver the bitcoins Defendants individually and in concert,
converted and took unlawful possession of, said bitcoins for their own use and benefit by
refusing to return all of the bitcoins paid for and belonging to Plaintiffs Plaintiffs are further

informed and believe, and thereon allege, that Defendants individually and in concert,

Page 21 of 29

EXHIBIT F

Case 3:19-cV-00022-HTW-LRA Document 1-6 Filed 01/10/19 Page 22 of 29
Case: 25Cl1:14-cv-00071-.JAS Document#: 230 Filed: 09/18/2018 Page 22 of 29

intentionally, willfully and in flagrant disregard for Plaintiffs’ right refused to deliver the
bitcoins purchased by Plaintiffs

87. The circumstances render the Defendants’ retention of the Plaintiffs’ property
inequitable and the Defendants have been unjustly enriched by the retention of the
Plaintiffs’ property.

88. The Plaintiffs are entitled to damages as a result of the Defendants’ unjust
enrichment, including the disgorgement of all bitcoins retained by the Defendants the
proceeds for any sale of the bitcoins all profits received from the invested monies of which
profits were received through the conversion of the Plaintiffs’ bitcoins any and all hard
forked cryptocurrencies which would be or was received, and any other equitable remedy so
available to the Plaintiffs

COUNT FOURTEEN:
BAILlVlENT

89. Plaintiffs incorporate and adopt by reference each of the preceding paragraphs
as fully set forth here.

90. Both at common law and under statute, Defendants acted as bailees for the
bitcoins purchased by Plaintiffs and voluntarily agreed for Plaintiffs to give those bitcoins to
them for safekeeping, taking possession but not ownership thereof, for the mutual benefit of
bailors and bailees. Defendants failed to exercise the required level of care, such that
Plaintiffs’ bitcoins were stolen while in Defendants’ custody, and Defendants are thus liable
to Plaintiffs for return of the bitcoins or materially similar ones there being no other remedy
that will make Plaintiffs whole. In the alternative, Defendants should be required to pay
over the present cash value of materially similar bitcoins including the value of the

intervening hard forks

Page 22 of 29

EXHIBIT F

Case 3:19-cV-00022-HTW-LRA Document 1-6 Filed 01/10/19 Page 23 of 29
Case: 25C|1:14-cv-00071-.JAS Document #: 230 Filed: 09/18/2018 Page 23 of 29

91. Defendants were grossly negligent in mishandling the bitcoins and failing to
exercise the minimal reasonable standard of care for a cryptocurrency exchange, and are
thus liable for punitive damages for their wanton and deliberate misconduct, in an amount
sufficient to punish Defendants and to deter others from defrauding the public in such a
manner, and for all reasonable attorney fees expenses and costs incurred by Plaintiff`s in
this civil action.

COUNT FIFTEEN:
FRAUD

92. Plaintiffs incorporate and adopt by reference each of the preceding paragraphs
as fully set forth herein.

93. At all times including in the specific time, place, and manner alleged in the
foregoing, Defendants made intentionally false representations to Plaintiffs including but
not limited to that they would keep Plaintiffs’ bitcoins safe; that they were providing a safe
means for the holding of bitcoins purchased from MTGOX; and that they were diligently
investigating the theft of the Raggios’ bitcoins with the intent of restoring them to the
Raggios or otherwise making good on the theft. Despite their duty to Plaintiffs to keep their
bitcoins reasonably safe and to take reasonable measures to recover the stolen bitcoins
Defendants omitted the material facts that MTGOX was not a secure exchange, that
Plaintiffs’ bitcoins were not reasonably safe in MTGGX accounts and that Defendants were
not in fact diligently investigating the theft of the bitcoins but rather were seeking to convert
them to their own use and benefit All of these misrepresentations and omissions were

material, on the facts set forth above. The Raggios reasonably relied on these

Page 23 of 29

EXHIBIT F

Case 3:19-cV-00022-HTW-LRA Document 1-6 Filed 01/10/19 Page 24 of 29
Case: 25C|1:14-cv-00071-JAS Document#: 230 Filed:09/18/2018 Page 24 of 29

representations and suffered harm thereby as a direct and proximate result, including but
not limited to the loss of their bitcoins.

94. Defendants are therefore liable to Plaintiffs for their economic damages
incurred, in such an amount as to put Plaintiffs in the same position as if their bitcoins had
not been stolen, as well as for punitive damages in an amount sufficient to punish
Defendants and to deter others from defrauding the public in such a manner, and for all
reasonable attorney fees expenses and costs incurred by Plaintiffs in this civil action.

COUNT SIXTEEN:
NEGLIGENT MISREPRESENTATION

95. Plaintiffs incorporate and adopt by reference each of the preceding paragraphs
as fully set forth herein.

96. As set forth above, Defendants made numerous material misrepresentations
to Plaintiffs as Well as omitting material facts of high importance, including but not limited
to MTGOX’s being a secure cryptocurrency exchange when in fact it was not, and to their
diligently investigating the theft of the Raggios’ bitcoins in an effort to restore them to the
Raggios, when in fact they were not, In making these misrepresentations or omissions
Defendants failed to act with the degree of diligence which the public is entitled to expect of
the operators of a cryptocurrency exchange, Plaintiffs reasonably relied on those
misrepresentations and reasonably relied on Defendants not to omit material facts and
suffered damages as a direct and proximate result, including but not limited to the loss of
their bitcoins.

97. Defendants are therefore liable to Plaintiffs for their economic damages

incurred, in such an amount as to put Plaintiffs in the same position as if their bitcoins had

Page 24 of 29

EXHIBIT F

Case 3:19-cV-00022-HTW-LRA Document 1-6 Filed 01/10/19 Page 25 of 29
Case: 250|1:14-cv-00071-.JAS Document#: 230 Filed:09/18/2018 Page 25 of 29

not been stolen. Further, Defendants’ negligence was so wanton and willful as to amount to
gross negligence, thus entitling Plaintiffs to punitive damages in an amount sufficient to
punish Defendants and to deter others from defrauding the public in such a manner, and for
all reasonable attorney fees expenses and costs incurred by Plaintiffs in this civil action.

COUNT SEVENTEEN:
PUNITIVE DAMAGES

98. Plaintiffs incorporate and adopt by reference each of the preceding paragraphs
as fully set forth herein.

99. The actions of Defendants individually and/ or collectively, were done
Without a legitimate or arguable reason, and knowingly, willfully, maliciously, and
intentionally and/ or with reckless disregard for the rights of the Raggios evidencing bad
faith on the part of each Defendants and entitling the Raggios to punitive damages in an
amount to be determined at the trial of this matter, to punish Defendants and to deter others
from engaging in the same or similar activities

QLUMLILTEE_E
CORPORATE OFFICER LlABILITY

100. Plaintiffs incorporate and adopt by reference each of the preceding paragraphs
as fully set forth herein.

lOl. By participating directly in the misconduct and wrongdoing set forth above,
Defendant McCaleb incurred personal liability for all wrongdoing committed by or on
behalf of MTGOX, and is liable to Plaintiffs for all damages pleaded herein.

COUNT NINETEEN:
PIERCING THE CORPORATE VEIL

102. Plaintiffs incorporate and adopt by reference each of the preceding paragraphs

as fully set forth herein.

Page 25 of 29

EXHIBlT F

`-J

d

Case 3:19-cV-00022-HTW-LRA Document 1-6 Filed 01/10/19 Page 26 of 29
Case: 25C|l:14-cv-00071-.JAS Document #: 230 Filed: 09/18/2018 Page 26 of 29

103. As alleged above, Defendants abused the corporate form of MTGOX,
flagrantly disregarding corporate formalities in the pursuit of fraudulent and wrongful
misconduct, and thus frustrating the legitimate expectations of Plaintiffs and other buyers
who regarded MTGOX as a legitimate cryptocurrency exchange rather than as a scam
operated for the exclusive benefit of Defendants Defendants are thus personally liable to
Plaintiffs for all damages pleaded herein.

COUNT TWENTY:
BREACH OF FIDUCIARY DUTY

104. Plaintiffs incorporate and adopt by reference each of the preceding paragraphs
as fully set forth herein.

105 . Defendants held themselves out to the Raggios and to the public as operating
a safe, secure bitcoin exchange After the Raggios’ account was hacked, McCaleb held
himself out to the Raggios as using his peculiar knowledge as the MTGOX operator to
investigate the theft and to make good their loss Under those circumstances the Raggios
reasonably and justifiably reposed their trust in Defendants and depended upon them to
make good on their representations

106. Thus Defendants owed the Raggios a fiduciary duty to keep their bitcoins
secure and to make good on any loss due to Defendants’ own wrongful deeds and
omissions Defendants breached that duty, causing the Raggios to incur damages as set forth
above, Defendants are therefore liable to the Raggios for all damages arising from this
breach.

WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that this court will
allow their claim to proceed before a jury and that said jury shall award them their 9,406.33

bitcoins (with UTXOs predating the August l, 2017, Bitcoin Cash hard fork) against

Page 26 of 29

EXHIBIT F

Case 3:19-cV-00022-HTW-LRA Document 1-6 Filed 01/10/19 Page 27 of 29
Case: 25C|1:14-cv-00071-JAS Document#: 230 Filed: 09/18/2018 Page 27 of 29

Defendants or else money damages sufficient to compensate them for their lost bitcoins and
their lost profits and business opportunities following foreseeably, consequentially, and
proximately from Defendants’ misconduct, thus placing them in the position they would
have been in had Defendants’ misconduct not occurred and all of them individually and
jointly; along With punitive damages special damages as set forth above, reasonable
attorney fees and expenses all costs herein related to the pursuit of this cause, and any other
remedy as to which the Plaintiffs may be entitled.

Respectfully submitted, this 18th day of September, 2018.

DR. DONALD RAGGIO
DR. CHRIS RAGGIO

By: s/ Armin .I. Moeller, Jr.
Armin J. Moeller, Jr., MSB No. 3399
Walter H. Boone, MSB No. 8651
Christine Crockett White, MSB No. 10107
Jonathan P. Dyal, MSB No. 99146
Andy Lowry, MSB No. 100782
Patrick Everman, MSB No. 104870
Perry P. Taylor, MSB No. 104944

ATTORNEYS FOR PLAINTIFFS
DR. DONALD RAGGIO AND
DR. CHRIS RAGGIO

OF COUNSEL:

BALCH & BINGHAM LLP

188 East Capitol Street, Suite 1400
Jackson, MS 39201-2608
Telephone: (601) 961-9900

Fax: (601) 961-4466
wboone@balch.com
cwhite@balch.com
alowry@balch.com

Page 27 of 29

EXHIBIT F

Case 3:19-cV-00022-HTW-LRA Document 1-6 Filed 01/10/19 Page 28 of 29
Case: 250|1:14-cv-00071-.JAS Document #: 230 Filed: 09/18/2018 Page 28 of 29

BALCH & BINGHAM LLP
1310 Twenty FiRh Avenue
Gulfport, MS 39501
Telephone: (228) 864-9900
Fax: (228) 864-8221
jdyal@balch.com

Page 28 of 29
EXHIBIT F

Case 3:19-cV-00022-HTW-LRA Document 1-6 Filed 01/10/19 Page 29 of 29
Case: 25CI1:14-cV-00071-JAS Document #: 230 Filed: 09/18/2018 Page 29 of 29

CERTIFICATE OF SERVICE

I, the undersigned counsel, do hereby certify that on this day, I have electronically
filed the foregoing with the Clerk of the Court using the MEC system which sent
notification of such filing to the following (except as otherwise shown, in which case service
Was made via United States mail, postage prepaid):

Edwin S. Gault, Jr., Esq.

Amanda B. Robinson, Esq.

T. Peyton Smith, Esq.

Forman Watkins & Krutz LLP

P.O. Box 22608

Jackson, Mississippi 39201
Win.Gault@formanwatkins.com
Peyton.Smith@formanwatkinscom
Mandi.Robinson@formanwatkins.com

Ethan Jacobs, Esq. (vz`a U. S. mail)
Holland Law, LLP

220 Montgomery Street, Suite 800

San Francisco, California 94104

So certified, this the 18th day of September, 2018.

s/ Armin J. Moeller, .Ir.
ARMIN J. MOELLER, JR.

Page 29 of 29

EXHIBIT F

